There was no evidence of fraud in obtaining either of the notes. Threatening to sue does not constitute duress (Evans v. Gale, 18 N.H. 397, Alexander v. Pierce, 10 N.H. 494, Kelley v. Noyes, 43 N.H. 209), and we do not see how the defendant's liability could be affected by the circumstance that she supposed she was dealing with Jones, when in fact it was his agent. There was evidence tending to show that the first note was given for a larger sum than was due, and this evidence would have been competent under a plea of partial want of consideration, if such a defence had been pleaded. The precise amount to be deducted being unliquidated, the evidence would not be admissible under the general issue, in a suit between the original parties (G. L., c. 220, s. 13), and the defendant can stand no better in that respect in this suit than she would in a suit brought by the payee of the original note. It is unnecessary to consider the question of notice.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.